Title: John Adams to John Quincy Adams, 18 August 1782
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      
       Aug. 18. 1782
      
     
     It is with Pleasure that I enclose this amiable Letter from your Sister, which breaths a very commendable affection for You and solicitude for your Welfare. There is nothing more tender than these Correspondences between Families, as there is nothing more sacred than the Relations of Brother and sister, except that of Parent and Child. It is your duty to answer her.
     I say again, it is a moral and a religious duty to cultivate these amiable Connections by constant Correspondence, when We cannot by Conversation. But I need not recur to any Thing so austere as the Idea of Duty. The Pleasure of corresponding with a sister so worthy of you ought to be Motive sufficient. Subjects can never be wanting. Discriptions of Cities, Churches, Palaces, Paintings, Spectacles, all the Objects around you, even the manners and Dress of the People will furnish ample materials.
     
     It is a long time since you have written to me. You should think of your Fathers Anxiety, for the Success and Progress of your Studies.
     You study I hope among other Things to make yourself as Usefull and agreable to your Patron as possible.
     You have no doubt had the Opportunity to see the Empress upon some publick Occasions. I had that of supping, at Court, at the Maison du Bois with the Comte and Comptess du Nord. Your Patron will see in the Courier du Bas Rhin and in the Gazettes of Leyden and the Hague, a Projet or a Speculation, calculated to favour some of his Views. How does he like it? and how is it taken where you are? or is it not talked of.
     I long to see you. You should be at Leyden or at Cambridge. A public Education you must have. You are capable of Emulation, and there alone you will have it.
     Adieu.
    